Citation Nr: 1001682	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  03-18 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 
1978 to June 1981.  He was also a member of the Army National 
Guard, through February 1985. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), in 
pertinent part determining that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a chronic low back disability.  Upon initiation of an 
appeal of that claim, the Board in May 2003 remanded for the 
RO to issue a Statement of the Case (SOC).  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Manlincon v. West, 12 Vet. 
App. 238 (1999); 38 C.F.R. § 19.9(a) (2009).  Upon return of 
the case to the Board, the Board again remanded in February 
2005, this time to afford the Veteran the opportunity of a 
Travel Board hearing he had requested.  However, by a 
submitted statement in February 2005, the Veteran indicated 
he would be unable to attend a hearing, thereby effectively 
withdrawing his hearing request.  The Board in August 2005 
again remanded the case for certain development.  Upon return 
of the case, the Board in September 2008 reopened the claim, 
and remanded for additional development including a VA 
examination as part of further development of the claim on 
the merits.  The Appeals Management Center (AMC), having 
completed development, returned the case to the Board for 
further review.  


FINDINGS OF FACT

1.  The evidence preponderates against a current low back 
disorder having developed or permanently increased in 
severity during any period of service, to include active duty 
and any period of active duty for training (ACDUTRA) or 
inactive duty for training (INACDUTRA).  

2.  The evidence preponderates against arthritis of the low 
back having been present to a disabling degree within the 
first post-service year.
 


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
1153, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a statement of the case (SOC) or 
supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

VA has fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the claim 
for service connection for a low back disorder.  The RO 
issued VCAA letters in September 2005, October 2008, and June 
2009, which were followed by readjudication of the claim by 
the AMC in August 2009.  These VCAA notice letters provided 
the Veteran with adequate notice of the notice and duty-to-
assist provisions of the VCAA, and informed him of the 
information and evidence necessary to substantiate his claim 
for service connection for a low back disorder.  Also by 
these letters, he was told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  

The September 2005 VCAA letter also satisfied the 
requirements to provide adequate notice of the evidentiary 
requirements both to reopen the claim for service connection 
for a low back disorder and to support the underlying claim 
for service connection on the merits, notice requirements as 
clarified in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Board by its September 2008 adjudication reopened the claim 
prior to remanding the issue of entitlement to service 
connection for a low back disorder on the merits.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for disability compensation, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if compensation is 
granted. 

In this case, the RO did provide Dingess-type notice by the 
June 2009 VCAA letter.  However, to whatever extent such 
notice was inadequate in this case, this failure is in this 
case moot and harmless because the claim for service 
connection for a low back disorder is herein denied.

VA has a duty to assist the Veteran in the development of 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and post-
service treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA 
letters requested that the Veteran advise of any VA and/or 
private medical sources of evidence pertinent to his claim, 
and that he provide necessary authorization to obtain those 
records.  They also requested evidence and information about 
treatment after service, in support of the claim.  They 
further requested any medical records, lay statements, or 
other evidence which might serve to corroborate the Veteran's 
assertion that his current low back disorder was due to 
service.  The Veteran informed of service records and post-
service VA treatment records.  Indicated records were 
requested, and service and post-service VA treatment records 
were obtained and associated with the claims file.  The 
Veteran was duly informed including by appealed rating, SOC, 
and SSOC, of the evidence obtained and thus, by implication, 
of the evidence not obtained.  The Veteran did not indicate 
the existence of additional pertinent evidence that has not 
been requested or obtained.  

The Board in February 2005 remanded the case for a requested 
Travel Board hearing, but he effectively cancelled that 
request by a written submission in February 2005.  Neither 
the Veteran nor his authorized representative has indicated 
that he desired a further opportunity to address his appealed 
claim, including by a hearing, which was not afforded him.  

The Board in its August 2005 remand requested that efforts be 
made to obtain records of hospitalization at Fort Benning, 
Georgia, in 1978, based on the Veteran's assertion of 
hospitalization there at that time in service.  A treatment 
records request in September 2005 produced a reply informing 
that no such records were found.  Records of outpatient 
treatment in 1978 for low back strain or injury are of 
record, as detailed in this decision, infra.  The Board in 
August 2005 also requested records of the Veteran's period of 
Army National Guard service, and those were duly obtained in 
October 2005, showing termination of Army National Guard 
membership upon completion of that obligation in February 
1985.  Although records of precise dates of ACDUTRA or 
INACDUTRA were not forthcoming, that development failure is 
ultimately not fatal to this adjudication, as also discussed 
infra.   In short, a chronic low back disorder was not shown 
to have developed over the interval encompassing that period 
of Army National Guard membership, with the VA examiner upon 
November 2008 examination opining to the effect that past 
acute back muscle strains were unrelated to the current low 
back disorder, because the current disorder was age-related 
degeneration of the spine not medically associated with any 
past acute injury or muscle strain shown in the record.  

The Board in a September 2008 remand requested a VA 
examination for compensation purposes, and that was duly 
afforded the Veteran in November 2008.  The Board finds that 
the development requested by the February 2005, August 2005, 
and September 2008 Board remands has been substantially 
completed.  Only substantial, and not strict, compliance with 
the terms of a Board remand is required pursuant to Stegall 
v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. 
App. 97 (2008).  

All indicated development having been undertaken, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
Veteran has thus presented no pertinent avenues of 
evidentiary development that the RO has not pursued by query.  
Hence, the case presents no reasonable possibility that 
additional evidentiary requests would further the claim for 
service connection for a low back disorder.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159.  

VA is obligated to obtain a VA medical examination or opinion 
for claims in cases where there is (1) evidence of a current 
disability, (2) evidence of an in-service event, injury, or 
disease, and (3) an indication that there may be a connection 
between the two. See 38 U.S.C.A. § 5103A (d) (West 2002); 38 
C.F.R. § 3.326 (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

As already noted, the Veteran was afforded a VA examination 
for compensation purposes in November 2008.  That 
examination, taken together with the balance of the evidence 
of record, presented sufficient competent medical evidence 
for the Board's adjudication of the claim for service 
connection for a low back disorder on the merits, as 
discussed further infra.  38 C.F.R. § 3.159(c)(4); McLendon. 

II.  Service Connection for Low Back Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2009) ; 38 C.F.R. § 3.303(a) (2009).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a disorder noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain diseases, such as arthritis, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1112, 1113, 1133, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes 
full-time duty performed for training purposes by members of 
the National Guard of any State, under 32 U.S.C.A §§ 316, 
502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c)(3).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Thus, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA. 38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection (or for 
benefits pursuant to 38 U.S.C.A. § 1151) by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
2 Vet. App. at 494-95 (lay person may provide eyewitness 
account of medical symptoms).  See also Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service treatment records show treatment in September 1978 
for complaints of a fall onto his back two months prior, with 
progressively increasing low back pain since that time.  On 
examination, there was marked point tenderness at the right 
sacro-iliac.  There was no muscle spasm but straight leg 
raising was positive at 40 degrees on the right and at 50 
degrees on the left, though with no associated neurological 
deficits.  There was increased pain with range of motion and 
lateral flexion on the left.  There was no lower extremity 
weakness, and deep tendon reflexes were intact.  X-rays were 
reportedly within normal limits.  The treatment examiner made 
no specific diagnosis, but prescribed medication and a 
limited duty profile for three days, with a goal of reducing 
the low back pain.  

The Veteran was also seen in September 1979 for assessed 
lumbar strain with reported onset three days prior, though 
without recent onsetting injury.  He endorsed tenderness 
around L4-L5.  The Veteran also then reported that the 
problem had developed in basic training, but he had not been 
bothered by it since that time up until three days before.  
Objectively, there was good range of motion, no increased 
pain upon straight leg raising, and no radiating pain.  The 
examiner prescribed treatment for assessed mild back strain.  

In an undated service record, the Veteran complained of low 
back pain of nine days' duration, with medications taken for 
the condition.  The examination was essentially within normal 
limits, with full range of motion, negative straight leg 
raising, full deep tendon reflexes, normal heel-toe walking, 
and no evidence of spasm or radiating pain.  Further, the 
examiner observed the Veteran bend down and lift a 50-pound 
weight to correct the position of the examination table, 
without evidence of back pain or difficulty.  The examiner 
further noted that the Veteran was also not taking prescribed 
medications for his low back properly.  The examiner 
expressed a belief that the Veteran was malingering, and 
accordingly returned him to full duty.

The Veteran was also treated in February 1981 for complaints 
of low back pain of three hours' duration following lifting 
ice.  The examiner assessed lumbar muscle strain and 
prescribed treatment as well as no physical training for five 
days.  

The Veteran was seen on four consecutive days in March 1985 
for complaints of low back pain, with reported pain onset 
four days prior.  He provided a history of having first 
injured his back in 1978 upon falling off a tank, and of 
thereafter aggravating his back pain with participation in 
the U.S. Army Reserves in the past week, when he ran into a 
truck, and thereafter when lifting a case of milk.  The 
Veteran complained of continued back pain without radiation 
to the legs and without neurological deficits.  The examiner 
found tenderness to the low back, and assessed low back pain 
due to strained muscles.  

A selection of post-service medical findings are here noted.  
In March 1987, VA
X-rays of the lumbosacral spine produced normal findings.  A 
September 1993 private treatment record noted the Veteran's 
report of having fallen 10 to 15 feet off a ladder that day, 
landing on his left side, with a primary complaint of pain in 
the left hip.  He was found to have tenderness in the left 
wrist and about the left hip, and to have some cervical and 
lumbar tenderness or pain.  The examiner assessed multiple 
contusions and abrasions, and a mild lumbar and cervical 
strain.  

A September 1994 private treatment record noted the Veteran's 
report of acute neck pain that he felt was related to a fall 
at work the prior year.  The Veteran provided a history of 
having fallen 80 feet and landing on his back approximately 
ten months before.  

A November 1994 private treatment record noted the Veteran's 
report of chronic low back pain aggravated by an 18 to 21 
foot fall from a ladder when cleaning windows in September 
1993.  He was then found to have mid-thoracic tenderness, 
though with complaints of lumbar pain.  The November 1994 
treatment was notably associated with the Veteran's seeking 
assistance in completing disability application forms, as 
related to his seeking compensation from his previous 
employer.  

A December 1994 family medicine private treatment record 
notes the Veteran's complaint of neck and lumbosacral area 
pain, with reported onset of these problems in September 1993 
when he fell 10 to 15 feet from a ladder.  That examiner 
noted that the Veteran was very unreliable as a historian, 
and that an accurate examination could not be obtained due to 
the Veteran's extreme reactions to being touched over 
reportedly affected areas.  

A treatment record in December 1999 notes low back and left 
hip pain, with findings of L5-S1 disc degeneration.  A county 
health department treatment in October 2001 notes a referral 
for chronic lower back pain as well as cervical disc disease.  
A September 2002 MRI screening for a history of low back pain 
with left L5 radiculopathy showed a loss of normal curvature, 
a traction spur at L1, and minimal height loss at L1.  A 
muscle spasm with minimal chronic changes was assessed.  Upon 
follow up four days later, the Veteran reported performing 
exercise on his own, with no current pain and much better 
movement.  

The Veteran was afforded a VA examination in December 2003 
which, in pertinent part, addressed the issue of service 
connection for a low back disorder.  However, that 
examination was not benefitted by the complete in-service 
treatment records or complete post-service records.  
Additional records of treatment in service, and numerous 
records after service, including from the Social Security 
Administration, obtained and associated with the claims file 
subsequent to that examination.  Accordingly, conclusions of 
that examiner may not be considered probative for 
adjudication purposes.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (an examination that does not take into 
account the records of prior medical treatment is neither 
thorough nor fully informed).  In any event, that examiner 
found the Veteran to have degenerative disk disease of the 
low back, and concluded that he could not, without resorting 
to "mere conjecture and speculation," conclude whether it 
was at-least as likely as not that the Veteran's current low 
back disorder was causally related to service.  Thus, in 
effect, there is no useful medical opinion from the December 
2003 examination.  

The Veteran was afforded a further VA examination of the low 
back for compensation purposes in November 2008, and the 
examiner reviewed the complete claims file at that time, 
inclusive of pertinent in-service and post-service records of 
treatment and evaluation.  The treatment notes from service 
were reviewed, including those dated from September 1978, 
September 1979, and February 1981.  The examiner also noted 
post-service treatment records including VA treatment in 
November 1994 wherein the Veteran reported a fall from 18 to 
21 feet while working for a window cleaning company in 
September 1993 with injury to the back, reportedly due to a 
muscle spasm while he was up on a ladder.  The examiner also 
noted a May 2000 treatment record when the Veteran reported a 
fall in 1993 while working as a ship fitter, with subsequent 
neck and back injuries.  At the November 2008 examination the 
Veteran also reported a history of a fall from a bike and 
then being paralyzed from the waist down and being unable to 
get up.  

The November 2008 examiner also noted September 2002 lumbar 
X-rays finding muscle spasm with minimal chronic changes, a 
September 2002 lumbar MRI scan showing mild bilateral 
foraminal narrowing at L5-S1 and predominantly central L1 
posterior disk bulge without significant thecal sack 
compression or foraminal stenosis.  A mild L4 disc bulge was 
also noted, without complications.  

The November 2008 examiner noted ongoing, chronic low back 
pain, and observed X-rays in September 2007 showing more disk 
space narrowing as well as anterior osteophyte formation at 
L5-S1.  The examiner noted that the Veteran last worked in a 
janitorial capacity in 1999, with low back pain preventing 
him from continuing that work.  He currently used a rolling 
walker for ambulation, though he was independent in 
activities of daily living.  The examiner assessed ongoing 
low back disability, precluding work other than sedentary in 
nature.  However, addressing the etiology of the Veteran's 
low back disorder, the examiner concluded that treatment 
records from service showed mild back strain on one occasion 
and muscle strain on another, whereas the Veteran developed 
age-related degeneration of his spine years after service.  
The examiner concluded that, because there is no medical 
evidence that back strain "will cause, predispose, or 
accelerate the development of degenerative spine disease," 
it is more likely that the Veteran's current back condition 
is not causally related to military service.  

Based substantially on this medical opinion, the Board 
concludes that the evidence preponderates against the 
Veteran's current low back disorder having developed or been 
aggravated during active duty service or in any period of 
post-service ACDUTRA.  While the record does not confirm 
whether or not the Veteran was engaged in ACDUTRA when he 
developed and was treated for low back muscle strain in March 
1985, even assuming for the purposes of this decision that an 
acute muscle strain occurred in March 1985 during ACDUTRA, 
the evidence still preponderates against the claim that such 
an episode led to the currently claimed disability.  The 
November 2008 VA examiner's assessment and rationale applies 
equally to any such period of acute muscle strain in March 
1985 during ACDUTRA, because the VA examiner clearly 
concluded that there was no medical basis for a causal link 
between the Veteran's years-ago episodes of low back muscle 
strain and the Veteran's age-related degenerative changes to 
the low back from which he now suffers.  

It is unfortunate that the Veteran's Reserve authorities and 
other official sources have been unable to identify all the 
precise dates of the Veteran's periods of ACDUTRA or 
INACDUTRA (and the Veteran himself has not done so), there is 
nonetheless a sufficient absence of evidence of chronic low 
back disability from the period of the Veteran's Army 
National Guard membership, ending in February 1985, to 
support the findings of the June 2008 VA examiner - to the 
effect that current low back disability is age-related 
degeneration of the spine unrelated to past acute muscle 
strains - and hence to support the conclusion that the 
preponderance of the evidence is herein satisfactorily found 
to weigh against the Veteran's claim for service connection 
for a low back disorder, including based on any injury during 
ACDUTRA or INACDUTRA, or any incurrence or aggravation of 
disability during ACDUTRA.  38 C.F.R. § 3.303.  Available 
medical treatment evidence from that period up to February 
2005 has been obtained, and this has been reviewed by the 
November 2008 VA examiner and is supportive of the examiner's 
conclusions to the effect that the Veteran's current low back 
disorder is unrelated to long-past episodes of muscle strain 
in the back.  

In addition, while the Board has considered the Veteran's 
contentions, including that he has had back disability since 
service, these lay opinions do not serve to outweigh the 
countervailing evidence.  Rather, while the evidence does 
indeed establish that the Veteran has had periodic episodes 
of acute difficulties with his back from service in the 1978 
to 1981 time frame, and occasionally up until recent years 
when a chronic degenerative condition was found, the episodes 
of back difficulties in years past - generally associated 
with muscle strains - have not shown a chronic low back 
disorder or even a pattern of ongoing disability with regular 
recurrence of debilitation.  Rather, re-injury at various 
times in the course of physically strenuous activity or upon 
injury appears to support the VA examiner's conclusions to 
the effect that, althoufg back strains have occurred both in 
service and after service, these are not part and parcel of a 
chronic and ongoing low back condition, but rather resolved 
acutely, with the Veteran's current low back disorder being 
of an age-related degenerative nature and unrelated to those 
acute episodes.  Further, the Veteran's reports, including 
upon private treatment in September 1993, September 1994, 
November 1994, and December 1994, as related to his account 
of a fall from a ladder at work in September 1993, show him 
to be of little reliability as a medical historian, and thus 
substantially impeach his contentions regarding any chronic 
or ongoing symptoms of back disability dating from service.  

Thus, weighing the Veteran's own contentions of little 
reliability against the November 2008 VA examiner's opinions 
based on careful and expert review of the record, considered 
in the context of ongoing treatments over the decades since 
service for various symptomatic muscle strains or conditions 
of the low back, with the present chronic disability assessed 
as an age-related degenerative condition, the Board concludes 
that the weight of the evidence supports the November 2008 VA 
examiner's conclusions and hence is against the claim.  
38 C.F.R. § 3.303. 

Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


